The opinion of the Court was pronounced by
Skinner, Ch. J.
It seems to have been taken for granted, on the trial, that it was necessary for the plaintiff to show, that the first constable, under whose deed he claimed the lands in question, was duly appointed and sworn as such officer, and the town record was rejected by the court, as being insufficient for that purpose.
If it was incumbent on the plaintiff to prove the appointment of the constable, and that he was sworn, I should doubt the correctness of the decision of the county court. The records of the town clerks generally, in the state, are thus made, I conclude ; but as we are not disposed to decide the case upon that point, there is no necessity of particularly examining the question.
A verdict was taken for the defendant upon the principle, that the plaintiff must show the appointment of the officer, and that he was sworn. In this the proceeding was erroneous. Where third persons are interested in the acts of publick officers, proof that they are reputed to be such, or that they have *147acted as such, is sufficient, without the production of evidence of their appointments, and officers duly appointed and commissioned are presumed to have taken the regular oaths.
In Berryman vs. Wyse, 4 T. R. 366, Buller, justice, says, in the case of all peace officers, justices of the peace, constables, &c. it is sufficient to prove, that they acted in those characters, without producing their appointment. The same doctrine is held by Lord Kenyon, in the case of Cross vs. Very, 6 T. R. 663. In the case of the King vs. Verelot, 3 Camp. 433, which was an indictment for perjury in an answer to an allegation in the ecclesiastical court, the question was, whether it was necessary for the prosecutor to prove the appointment of the officer administering the oath. And Lord Ellenborough says, “I think the fact of Doctor Parson having acted as surrogate, is sufficient prima facie evidence that he was duly appointed, and had competent authority to administer the oath. I cannot for this purpose, make any distinction between ecclesiastical courts and other jurisdictions. It is a general presumption of law, that a person acting in a publick capacity, is duly authorized so to do.”
In the case of U. States vs. Batchelder, Justice Story held, that an officer of the customs duly commissioned, and acting in the duties of his office, is presumed to have taken the regular oaths. In the case cited from 7 Johns. 549, the acts of one who has not taken the oath of office required by law are held valid as far as the rights of third persons or the 'publick are concerned. The court say he is an officer de facto, since he came to his office by colour of title; and it is a well settled principle of law, that the acts of such persons are valid, when they concern the publick or the rights of third persons.
In the cases relied upon by the defendant, from Massachusetts, the officers themselves were attempting to justify, and in those cases it was rather conceded than decided, that it was incumbent on them to make it appear they were sworn. The whole current of modern authorities clearly supports the principle, that where the interest of third persons is concerned in the acts of one who comes to an office by colour of right, is such by reputation, or is what is denominated an officer defacto, having acted as such, his doings are prima facie valid.
It is contended, that where a title to lands is attempted to be made by virtue of sale at vendue, courts have held the party to proof of a compliance with every requisition of the law, and nothing will be presumed to favour such claim, either as to the proceedings of the officer or his qualifications.
Such, it is true, have been the decisions, where the title depends upon a sale made under a special act of the legislature, and the collector who makes the sale is the instrument appointed by the act for that purpose. But the case now before us, is one in which the acts of a reputed publick officer of the government are called in question, and there is nothing to distinguish it in principle from a case in which, for the collection of the ordinary state, county, or town taxes, a horse or other personal *148cha^el shall have been sold at auction: both are alike ordinary acts of the officer.
Noah Hawley and R. B. Bates, for the plaintiff.
E. D. Woodbridge and S. S. Phelps, for the defendant.
Judgment of the county court reversed, and the cause remanded for a new trial.